UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2545


RAYMOND J. BLY,

                  Plaintiff - Appellant,

          v.

CLERK OF HOWARD COUNTY CIRCUIT COURT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:15-cv-03273-WMN)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond J. Bly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond J. Bly appeals the district court’s orders dismissing

his civil complaint and request for injunctive relief and denying

his Fed. R. Civ. P. 59(e) motion to alter or amend.        We have

reviewed the record and find no reversible error.   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.   Bly v. Clerk of Howard

Cty. Cir. Ct., No. 1:15-cv-03273-WMN (D. Md. Nov. 2 & Nov. 18,

2015).   We deny Bly’s motion for a hearing and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         DISMISSED




                                  2